 632DECISIONSOF NATIONAL LABORRELATIONS BOARDMichigan Bell Telephone CompanyandUnited TelephoneWorkers, Ind., Petitioner.Case 7-RC-9542May 21, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSUpon the petition duly filed by the United TelephoneWorkers, Ind., Petitioner herein, under Section 9(c)of the National Labor Relations Act, as amended, ahearing was held before Hearing Officer Stephen M.Glasser. Following the hearing and pursuant to Section102.67 'of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, and by direction of the Regional Directorfor Region 7, this case was transferred to the NationalLabor Relations Board for decision. Briefs have beentimely filed by the Employer,the Petitioner,and theIntervenor,CommunicationWorkers of America,AFL-CIO,which was permitted to intervene on' thebasis of a contractual interest.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at- the hearing and finds that they are free fromprejudicial error.Theyare hereby affirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Intervenor and the Employer contend thatthe Petitioner is not a labor organization.The recordshows that the Petitioner was formed to represent tele-phone employees with respect to wages, hours, andother conditions of employment.The Petitioner hasofficers, accepts dues voluntarily offered,has formedcommittees,and has had meetings where as many as100 employees have attended.At least one-thirdofthe employees have signed authorization cards enablingthe Petitioner to file its petition in this case.The recordthus establishes that employees participate in the activi-ties of the Petitioner and that it exists for the purposeof engaging in collective bargaining with the Employer.We therefore find that the Petitioner is a labor organiza-tion within the meaning of Section2(5) of the Act.'3.The petitioner seeks an election in a unit of allSwitchingSystemsDepartment employees of theEmployer,excluding all other employees covered bycollective-bargaining agreements,all other office clericalemployees,guards, and supervisors as defined in theWorkers, AFL-CIO,159 NLRB 137Act. The Intervenor and Employer contend that a con-tract covers these employees and bars the petition.With respect to the contract urged as a bar, theEmployer and Intervenor signed a collective-bargainingagreementon August 28, 1968, which is to terminateon May 1, 1971. The contract admittedly covers preciselythe same switching system employees for whom thePetitioner has requested an election. ,The Petitioner contends , that the contract is not abar because it is, in effect, a premature extension ofa prior contract or contracts. The record discloses thatthe Employer and Intervenor executed collective-bar-gaining agreementson October 4, 1966, covering respec-tively, the Plant, Traffic, and Comptroller Departmentswhich were to terminate on October 2, 1969, 3 yearslater.On May 1, 1968, in the belief that the contracts,of October 2, 1966, containedan illegal union-securityprovision, the Employer and Intervenor executed newcontracts,amendingthe union-security provision, witha termination date of May 1, 1971.On June 15, 1968, the Employer began the reorganiza-tion of itsoperationswhich ultimately resulted in theformation of the Switching System Department. Thepurpose of the establishment of this department wasto bring together under a single department head agroup of related functions concerning the use andmainte-nance of certain telephone equipment in the area ofSoutheastern Michigan. Employees were transferred tothe new department from the Plant, Traffic, and Opera-tionsStaffDepartments.On August 28, 1968, theEmployer and the Intervenor executed a collective-bar-gaining agreementconcerning the Switching SystemsDepartment employees with a termination date of May1,1971.The current petition for such unit was filedon August 1, 1969.The record thus establishes that the Switching SystemDepartment is a newly createdunit consistingof employ-ees drawn from other departments of the Employer'stelephone system. The Petitioner has petitioned for theseemployees as an appropriate unit and does not challengethe validity of the contract other thanitscontentionthat it is a prematureextensionof prior contracts. Sincethe recently formed Switching Systems Department con-stitutes a new and separate departmental unit, priorcontracts covering other units in the Employer's opera-tions can have noimpact onthe contract between theEmployer and the Intervenor covering the employeesin this unit, and we therefore perceive no valid reasonwhy it should not be recognized as a bar to an electionin this case. Accordingly we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.'Grand LodgeInternationalAssociationofMachinistsand Aerospace182 NLRB No. 105